FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 10, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 20-1281
                                                  (D.C. No. 1:19-CR-00285-RM-1)
JENIFER ADRIANA LOPEZ-RAMIREZ,                               (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                 _________________________________

      This matter is before the court on the government’s motion to enforce the

appeal waiver in Jenifer Adriana Lopez-Ramirez’s plea agreement. We grant the

government’s motion and dismiss the appeal.

      Lopez-Ramirez pled guilty to two counts of bank robbery, in violation of

18 U.S.C. § 2113(a), and two counts of possession of a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The district court

sentenced her to five years’ concurrent imprisonment on the two bank-robbery counts




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and seven years’ consecutive imprisonment on each of the two § 924(c) counts for a

total of nineteen years.

      Lopez-Ramirez seeks to challenge the district court’s acceptance of her plea

agreement and her sentence through this appeal. But she agreed to a broad waiver of

appellate rights in the following portion of her plea agreement:

      “[T]he defendant knowingly and voluntarily waives the right to appeal
      any matter in connection with this prosecution, conviction, or sentence
      unless it meets one of the following criteria: (1) the sentence exceeds
      the maximum penalty provided in the statute of conviction; (2) the
      sentence on the bank robbery counts exceeds the advisory guideline
      range that applies to a total offense level of 28; or (3) the government
      appeals the sentence imposed.

Mot. to Enforce Appeal Waiver Attach. 1 at 2. The government has moved to

enforce the appeal waiver in the plea agreement under United States v. Hahn,

359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied: (1) Lopez-Ramirez’s appeal is within the scope

of the appeal waiver because her sentence did not exceed the statutory maximum, her

sentence on the bank-robbery counts did not exceed the advisory guideline range

applicable to an offense level of 28, and the government did not appeal; (2) she

knowingly and voluntarily waived her appellate rights; and (3) enforcing the waiver

would not result in a miscarriage of justice.

                                           2
      Lopez-Ramirez’s counsel filed a motion to withdraw and a response citing

Anders v. California, 386 U.S. 738, 744 (1967), that said he could identify no

non-frivolous argument to oppose the government’s motion. We gave

Lopez-Ramirez the opportunity to respond to her counsel’s submission. See id. She

did so, noting her belief that her plea agreement preserved her right to appeal based

on ineffective assistance of counsel. And she outlined the basis for her ineffective

assistance of counsel claim, which relates to her trial counsel’s conduct in connection

with the sentencing hearing and not to her trial counsel’s conduct in negotiating the

plea agreement.1

      Lopez-Ramirez misconstrues the appeal waiver in her plea agreement. She did

not preserve a right to pursue a direct appeal based on ineffective assistance of

counsel. But her plea agreement stated that her appeal waiver “does not prevent

[Lopez-Ramirez] from seeking relief otherwise available in a collateral attack” on the

grounds that she “was deprived of the effective assistance of counsel.” Mot. Attach.

1 at 3. This was proper. “Ineffective assistance of counsel claims should be brought

in collateral proceedings, not on direct appeal. Such claims brought on direct appeal

are presumptively dismissible, and virtually all will be dismissed.” United States v.

Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). To the extent

Lopez-Ramirez seeks to bring a claim of ineffective assistance of counsel, she should

do so in a collateral proceeding.

      1
        “[I]neffective assistance of counsel in connection with the negotiation of [an
appeal] waiver” can be grounds for refusing to enforce the appeal waiver. Hahn,
359 F.3d at 1327 (internal quotation marks omitted).
                                           3
      Based on our independent review of the record, we conclude that the Hahn

conditions are satisfied in this case. We therefore grant the government’s motion and

dismiss the appeal. We do so, however, without prejudice to Lopez-Ramirez’s right

to pursue post-conviction relief on the grounds permitted in her plea agreement.

      We grant Gregory Stevens’s motion to withdraw as counsel.



                                           Entered for the Court
                                           Per Curiam




                                          4